Citation Nr: 0405782	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-06 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio and was previously the subject of a 
March 2003 remand.

The Board notes that the veteran's mother previously served 
as his guardian but was relieved of that responsibility by 
the RO.  At present, the veteran has no guardian, and he has 
therefore been listed as the appellant on the title page of 
this action.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, and VA will notify 
you if further action is required on your part.


REMAND

During both his July 2002 VA psychiatric examination and his 
September 2003 Board Video Conference hearing, the veteran 
reported current psychiatric treatment at the VA Medical 
Center (VAMC) in Toledo, Ohio.  His most recent outpatient 
treatment reports of record, however, date from April 2001.  
Accordingly, VA's duty to assist the veteran with the 
development of facts pertinent to his claim, under 
38 U.S.C.A. § 5103A (West 2002), requires that further 
efforts be made to obtain records of such treatment.

Moreover, in an April 2003 statement, the veteran requested a 
representative to assist him with his case.  It does not 
appear that VA has acted on this request to date, and further 
clarification from the veteran as to this matter is therefore 
necessary.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  By this letter, the 
RO must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  The RO should also 
further inquire whether the veteran still 
seeks representation in his appeal.  

2.  The RO should then contact the Toledo 
VAMC and request all records of treatment 
of the veteran dated since April 2001.  
All records received by the RO must be 
added to the claims file.  If the search 
for such records has negative results, 
documentation to that effect should be 
added to the claims file.

3.  Then, the RO should readjudicate the 
veteran's claim.  If the determination of 
this claim remains unfavorable to the 
veteran, the RO should furnish him with a 
Supplemental Statement of the Case (with 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and afford him a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


